F I L E D
                                                                       United States Court of Appeals
                                                                               Tenth Circuit
                        UNITED STATES COURT OF APPEALS
                                                                               APR 22 1997
                                   TENTH CIRCUIT
                                                                             PATRICK FISHER
                                                                                    Clerk

 UNITED STATES OF AMERICA,

          Plaintiff-Appellee,
 v.

 KEITH LEE BENTLEY, also know as                             No. 96-3383
 Duane Martin Anderson, also known as                  (D.C. No. 96-CR-40043)
 Duane Anderson, also known as Dewayne                   (District of Kansas)
 Anderson, also known as Keith Vann, also
 known as Martin Bentley,

          Defendant-Appellant.


                                ORDER AND JUDGMENT*


Before SEYMOUR, Chief Judge, PORFILIO, Circuit Judge, and MURPHY, Circuit
Judge.



      The parties have advised us oral argument is not necessary in this appeal.

Therefore, the matter is submitted upon the briefs. Fed. R. App. P. 34(a).

      The single issue for our consideration is whether the counts of possession of a

firearm by a felon and possession of PCP should have been grouped under U.S.S.G.



      *
         This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. This court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
§ 3D1.2 for sentencing purposes. The district court held the two offenses pose threats to

distinct and separate societal interests and refused to group them, imposing the provisions

of Guideline § 3D1.4 instead. We agree.

       Very little is disputed in this case. Defendant was arrested with a vial of PCP in

one pocket and a pistol in another. He pled guilty to both counts and agreed with the

calculation of his sentencing guidelines in all but one particular. He contended the two

counts actually involved the same victim - society as a whole - and arose from the same

transaction - that is, both offenses were concurrently committed. Upon that premise, he

argued the offenses should have been grouped under U.S.S.G. § 3D1.2(a) because both

crimes offended the same societal interests, which he defines as protection from violence.

The district court disagreed, holding, “the public interest served by making possession of

narcotics unlawful is palpably different from the ostensible danger avoided by precluding

a felon from possessing a firearm.” The appeal presented to us is a test of this reasoning.

       Defendant’s argument is that there is no victim against whom his criminality was

directed and his acts were committed at the same time; therefore, it only stands to reason

that the offenses are properly grouped. He adds that drugs and guns are frequently the

product of the violence from which society seeks protection. However, grouping is

predicated upon the principle that “[a]ll counts involving substantially the same harm

shall be grouped together in a single Group.” U.S.S.G. § 3D1.2. (emphasis added). Thus,

this case devolves to the question of whether protecting society as a whole from the


                                            -2-
dangers inherent in drug use and possession of weapons by felons is the same. If it is,

defendant is correct, and the offenses should have been grouped to reduce his sentencing

range by two months.

       We have already considered a similar question. In United States v. Baeza-Suchil,

52 F.3d 898, 899-90 (10th Cir. 1995), a case also arising from the District of Kansas,1 we

held the offenses of aggravated illegal reentry after deportation and felon in possession of

a firearm did not require grouping because they pose “threats to distinct and separate

societal interests.” (Quoting United States v. Barron-Rivera, 922 F.2d 549, 555 (9th Cir.

1991)). We concluded the reentry offense addresses the enforcement of immigration laws

while the firearms crime addresses the need to keep weapons from those unqualified to

use them. We think the similar rationale applies here.

       The public’s interest in protecting itself from the harm visited by the ingestion of

controlled substances is absolutely clear and needs no explanation. Moreover, that

interest is not the same as the need to keep guns out of the hands of felons. What those

people can do to society with weapons is not even substantially the same as what drug

consumption does to the populace. It is only through grammatical gymnastics that one

can contend the offenses constitute the “same harm” that provokes grouping under

§ 3D1.2. As the district court so aptly pointed out, if those offenses constitute the same



       1
        Curiously not cited by defense counsel despite her having been counsel in that
case as well.

                                            -3-
threat, “virtually all crimes would be grouped,” because all crimes result in harm to the

well being of society. See United States v. Pledger, Nos. 93-3105, 93-3112, 1994 WL

485823 (10th Cir. Sept. 9, 1994) (unpublished).

       AFFIRMED.

                                          ENTERED FOR THE COURT



                                          John C. Porfilio
                                          Circuit Judge




                                            -4-